The case in which the writs mentioned above were issued was fixed for trial in Division B of the civil district court for the parish of Orleans for June 23, 1926. Relators contend that, through their attorney, John T. Convery, Esq., they entered into an agreement with the remaining litigants, or their counsel, to continue the case to enable their attorney to attend a Eucharistic Congress to be held at Chicago; that the attorney for plaintiff, notwithstanding his *Page 1107 
agreement to continue the case, refused to concur in the motion for a continuance, when it was presented; that thereupon the attorney for relators filed a motion praying that the attorney for plaintiff be ruled to show cause why he should not be required to concur in the motion for a continuance; that said rule was fixed for hearing for June 18, 1926; that on that day the attorney for plaintiff and the attorney for relators were engaged in the trial of a case in the United States District Court; and that the judge of Division B of the civil district court continued the rule to June 23, 1926, the day for which the case was fixed for trial on its merits.
On the night of June 18, 1926, the attorney for relators departed for Chicago to attend the Eucharistic Congress, to be gone for a week. About the time of his departure, relators presented a petition to this court, alleging that the continuance of the rule to June 23, 1926, was equivalent, under the facts of this case, to overruling the motion for a continuance of the case on its merits, and alleging that it was the duty of the judge of Division B of the civil district court to enforce said agreement for a continuance of the trial of the case, and praying that writs of certiorari and prohibition issue directed to him, with the end in view of enforcing the agreement. This court ordered a writ of certiorari to issue, and ordered the plaintiff in said case to show cause why the agreement should not be enforced and the continuance granted, and further ordered that, "in the meantime, and until the 28th of June, 1926, all proceedings against relators in said civil district court be stayed and suspended, unless it be to fix the case for trial by preference at a date not earlier than Monday, the 28th of June, 1926."
The return of the judge of Division B shows that, after the receipt of the order issued by this court, he refixed the case for trial for June 30, 1926, which was for a day *Page 1108 
permitted by said order. Hence the writs have served their purpose, and relators have obtained the continuance for which they prayed.
The writs having served their purpose, and there being nothing now to decide, they are hereby recalled.